                                                                                                    Electronically Filed - Buchanan - April 14, 2020 - 01:35 PM
                                                                             20BU-CV01504

           IN THE CIRCUIT COURT OF BUCHANAN COUNTY, MISSOURI

JEANNE GRAHAM                                    )
611 W. Market Street, Apt 202                    )
Savannah, MO 64485                               )
                                                 )
                      Plaintiff,                 )   Case No.:
                                                 )   Division:
vs.                                              )
                                                 )
WAL-MART STORES EAST I, LP                       )
d/b/a WAL-MART #560                              )
Registered Agent:                                )
CT CORPORATION SYSTEM                            )
120 South Central Avenue                         )
Clayton, MO 63105                                )
                                                 )
                      Defendant.                 )

                                   PETITION FOR DAMAGES

       COMES NOW Plaintiff, Jeanne Graham (hereinafter “Plaintiff”), by and through her

attorneys, of the Montee Law Firm, P.C., and for claims against Defendant, Wal-Mart Stores

East I, LP d/b/a Wal-Mart #560 (hereinafter “Defendant”) states and alleges as follows:

1.     This cause of action arose and occurred in St. Joseph, Buchanan County, Missouri.

2.     Plaintiff is an individual residing in Savannah, Andrew County, Missouri.

3.     Defendant is a Foreign Limited Partnership and is in good standing, operating and

       existing under the laws of the State of Missouri, and their registered agent can be served

       as stated in the caption above.

4.     All events giving rise to this cause of action occurred at Wal-Mart #560 located at 4201

       N. Belt Highway, St. Joseph, Buchanan County, Missouri (hereinafter the “North Belt

       Wal-Mart”).

5.     Venue and jurisdiction, therefore, are properly before this Court.

6.     On August 25, 2019, Plaintiff was shopping and walking inside the North Belt Wal-Mart.




          Case 5:20-cv-06072-RK Document
                                  EXHIBIT1-1
                                           A Filed 05/14/20 Page 1 of 8
                                                                                                     Electronically Filed - Buchanan - April 14, 2020 - 01:35 PM
7.    On said date, Plaintiff slipped on water which was on the floor inside the North Belt Wal-

      Mart, causing her to fall to the ground.

8.    The fall to the ground and impact fractured Plaintiff’s knee cap.

9.    At said time and place, and at all other times relevant to this Petition for Damages,

      Defendant owned or otherwise controlled the Wal-Mart store located at 4201 N. Belt

      Highway, St. Joseph, Missouri.

10.   Upon information and belief, at said time and place, and at all other times relevant to this

      Petition for Damages, Defendant was responsible for maintaining the premises located at

      4201 N. Belt Highway, St. Joseph, Missouri.

11.   On or about August 25, 2019, and at all other times relevant to this Petition for Damages,

      Defendant, through the acts of their respective agents and/or employees, failed to exercise

      the reasonable degree of care that someone in the same or similar situation would have

      used in one or more of the following ways:

      a.      Defendant allowed an unsafe condition to be present on the premises located at

              4201 N. Belt Highway, St. Joseph, Missouri, despite knowing that shoppers such

              as Plaintiff would be walking inside the premises;

      b.      Defendant failed to use ordinary care to adequately remove spilled water from the

              premises located at 4201 N. Belt Highway, St. Joseph, Buchanan County,

              Missouri, causing a foreseeable risk of harm to Plaintiff and others similarly

              situated;

      c.      Defendant failed to warn Plaintiff of the danger presented by the presence of the

              water spill on the floor through proper signage or by otherwise blocking off the

              area where the water was present;




           Case 5:20-cv-06072-RK Document
                                   EXHIBIT1-1
                                            A Filed 05/14/20 Page 2 of 8
                                                                                                     Electronically Filed - Buchanan - April 14, 2020 - 01:35 PM
      d.      Defendant failed to otherwise exercise due care with respect to the matters alleged

              in this complaint.

12.   Defendant had a duty to ensure that unsafe conditions, such as the water at-issue in this

      lawsuit, did not present a foreseeable risk of harm to Plaintiff and other invitees.

13.   As a direct and proximate result of the negligent acts of Defendant, as fully described

      above in paragraph twelve (12), Plaintiff suffered the following permanent, progressive,

      and disabling injuries: a patellar fracture which required surgical intervention; Plaintiff

      has suffered and will in the future suffer great pain and anguish; Plaintiff has incurred,

      and will in the future incur substantial expense for medical attention; all to her damage in

      an amount IN EXCESS OF TWENTY-FIVE THOUSAND DOLLARS ($25,000.00).

              WHEREFORE Plaintiff Jeanne Graham, prays for judgment against Defendant

      Wal-Mart Stores East I, LP d/b/a Wal-Mart #560, in an amount in excess of TWENTY

      FIVE THOUSAND AND 00/100 DOLLARS ($25,000.00), for her costs and expenses

      incurred and for such other relief as the Honorable Court deems just and proper.


                                                     Respectfully submitted,
                                                     MONTEE LAW FIRM, P.C.

                                                        /s/ Jeffrey Blackwood
                                                     Jeffrey Blackwood, MO#71445
                                                     Amanda Blackwood, MO#65054
                                                     James Montee, MO #33489
                                                     P.O. Box 127
                                                     St. Joseph, MO 64502
                                                     (816) 364-1650
                                                     (816) 364-1509 Fax
                                                     ablackwood@monteelawfirm.com
                                                     jblackwood@monteelawfirm.com
                                                     monteelaw@outlook.com


                                                     ATTORNEYS FOR PLAINTIFF




           Case 5:20-cv-06072-RK Document
                                   EXHIBIT1-1
                                            A Filed 05/14/20 Page 3 of 8
                                                                                                   Electronically Filed - Buchanan - April 14, 2020 - 01:35 PM
                                                                           20BU-CV01504

           IN THE CIRCUIT COURT OF BUCHANAN COUNTY, MISSOURI

JEANNE GRAHAM                                   )
                                                )
                      Plaintiff,                )   Case No.:
                                                )   Division:
vs.                                             )
                                                )
WAL-MART STORES EAST I, LP                      )
d/b/a WAL-MART #560                             )
                                                )
                      Defendant.                )

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the original and two copies of Plaintiff’s Opening
Interrogatories to Defendant Wal-Mart Stores East I, LP d/b/a Wal-Mart #560, Plaintiff’s First
Request for Production of Documents to Defendant, a diskette containing copies of the afore-said
request for production and a copy of this Certificate of Service were served concurrently with
service of the Petition for Damages.




                                                    Respectfully submitted,
                                                    MONTEE LAW FIRM, P.C.

                                                       /s/ Jeffrey Blackwood
                                                    Jeffrey Blackwood, MO#71445
                                                    Amanda Blackwood, MO#65054
                                                    James Montee, MO #33489
                                                    P.O. Box 127
                                                    St. Joseph, MO 64502
                                                    (816) 364-1650
                                                    (816) 364-1509 Fax
                                                    ablackwood@monteelawfirm.com
                                                    jblackwood@monteelawfirm.com
                                                    monteelaw@outlook.com

                                                    ATTORNEYS FOR PLAINTIFF




         Case 5:20-cv-06072-RK Document
                                 EXHIBIT1-1
                                          A Filed 05/14/20 Page 4 of 8
                                                                                                     Electronically Filed - Buchanan - April 14, 2020 - 01:35 PM
                                                                              20BU-CV01504

           IN THE CIRCUIT COURT OF BUCHANAN COUNTY, MISSOURI

JEANNE GRAHAM                                    )
                                                 )
                       Plaintiff,                )   Case No.:
                                                 )   Division:
vs.                                              )
                                                 )
WAL-MART STORES EAST I, LP                       )
d/b/a WAL-MART #560                              )
                                                 )
                       Defendant.                )

           MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

        COMES NOW Plaintiff, by and through her attorneys, the Montee Law Firm, P.C., and
move this Court for an Order pursuant to Rule 54.03 appointing Dennis Dahlberg and/or Mary
Dahlberg of Dahlberg & Associates, LLC as special process server on Defendant Wal-Mart
Stores East I, LP d/b/a Wal-Mart #560’s Registered Agent in the above named cause of action.
Plaintiff states that the above-named individual(s) are over the age of eighteen (18) years of age
and are not a party in the above captioned matter.




                                                     Respectfully submitted,
                                                     MONTEE LAW FIRM, P.C.

                                                        /s/ Jeffrey Blackwood
                                                     Jeffrey Blackwood, MO#71445
                                                     Amanda Blackwood, MO#65054
                                                     James Montee, MO #33489
                                                     P.O. Box 127
                                                     St. Joseph, MO 64502
                                                     (816) 364-1650
                                                     (816) 364-1509 Fax
                                                     ablackwood@monteelawfirm.com
                                                     jblackwood@monteelawfirm.com
                                                     monteelaw@outlook.com


                                                     ATTORNEYS FOR PLAINTIFF




          Case 5:20-cv-06072-RK Document
                                  EXHIBIT1-1
                                           A Filed 05/14/20 Page 5 of 8
                                                                                                    Electronically Filed - Buchanan - April 14, 2020 - 01:35 PM
                                                                              20BU-CV01504

            IN THE CIRCUIT COURT OF BUCHANAN COUNTY, MISSOURI

JEANNE GRAHAM                                    )
                                                 )
                       Plaintiff,                )   Case No.:      20BU-CV01504
                                                 )   Division:      4
vs.                                              )
                                                 )
WAL-MART STORES EAST I, LP                       )
d/b/a WAL-MART #560                              )
                                                 )
                       Defendant.                )

                 ORDER APPOINTING PERSON TO SERVE SUMMONS

        Upon the Motion of Plaintiff, by and through her attorney, the Montee Law Firm, P.C.,
for an Order pursuant to Rule 54.03 appointing Dennis Dahlberg and/or Mary Dahlberg of
Dahlberg & Associates, LLC to serve process on Defendant Wal-Mart Stores East I, LP d/b/a
Wal-Mart #560’s Registered Agent in this case, and the Court, having examined the Motion and
being fully advised in the premises. Plaintiff states that the above-named individual(s) are over
the age of eighteen (18) years of age and are not a party in the above captioned matter.
        IT IS ORDERED that Dennis Dahlberg and/or Mary Dahlberg of Dahlberg &
Associates, LLC is appointed as the person to serve process on the Defendant Wal-Mart Stores
East I, LP d/b/a Wal-Mart #560’s Registered Agent in this case.



Date:   Wednesday, April 15, 2020                    /s/K. DOBOSZ, Deputy Clerk
                                             XXXX
                                             Judge




          Case 5:20-cv-06072-RK Document
                                  EXHIBIT1-1
                                           A Filed 05/14/20 Page 6 of 8
             IN THE 5TH JUDICIAL CIRCUIT, BUCHANAN COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20BU-CV01504
DANIEL F KELLOGG
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JEANNE A GRAHAM                                                 JEFFREY PAUL BLACKWOOD
                                                                6424 BUNKER HILL
                                                          vs.   PARKVILLE, MO 64152
Defendant/Respondent:                                           Court Address:
WALMART STORES EAST I, LP D/B/A                                 BUCHANAN CO COURTHOUSE
WALMART #560                                                    411 JULES ST
Nature of Suit:                                                 SAINT JOSEPH, MO 64501
CC Pers Injury-Other                                            STATUS REVIEW HEARING DATE: 7-13-20
                                                                @ 8:30AM, DIV 4                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: WALMART STORES EAST I, LP D/B/A WALMART #560
                            Alias:
 RA: CT CORPORATION SYSTEM
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

    BUCHANAN COUNTY
                                       Wednesday, April 15, 2020
                                     _______________________________                        /s/K. DOBOSZ, Deputy Clerk
                                                                                  ______________________________________________________
                                                   Date                                                 Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in __________________________ (County/City of St. JOSEPH), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                           _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                      Date                                      Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-203
                                                            1 of 1          Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                         Case 5:20-cv-06072-RK Document
                                                 EXHIBIT1-1
                                                          A Filed 05/14/20        Page 7 of 8
                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                                                                               Electronically Filed - Buchanan - April 16, 2020 - 11:22 AM
      efffffrv
        *                IN THE 5TH JUDICIAL CIRCUIT, BUCHANAN COUNTY, MISSOURI

     Judge or Division:                                                    Case Number: 20BU-CV01S04
     DANIEL F KELLOGG
     Plaintiff/Petitioner:                                                 Plaintiffs/Petitioner's Attorney/Address
     JEANNE A GRAHAM                                                       JEFFREY PAUL BLACKWOOD
                                                                           6424 BUNKER HILL
                                                                     vs.   PARKVILLE, MO 64152
     Defendant/Respondent:                                                 Court Address:
     WALMART STORES EAST I, LP D/B/A                                       BUCHANAN CO COURTHOUSE
     WALMART #560                                                          411 JULES ST
     Nature of Suit:                                                       SAINT JOSEPH, MO 64501
     CC Pers Injury-Other                                                  STATUS REVIEW HEARING DATE: 7-13-20
                                                                           @ 8:30AM, DIV4____________________________                    (Date File Stamp)
                                                                 Summons in Civil Case
      The State of Missouri to:WALMART STORES EAST I, LP D/B/A WALMART #560
                              Alias:
     RA: CT CORPORATION SYSTEM
     120 SOUTH CENTRAL AVENUE
     CLAYTON, MO 63105
          COURT SEAL OF        You are summoned to appear before this court and to file your pleading to the petition, a
                               copy of which is attached, and to serve a copy of your pleading upon the attorney for
                               plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                     D         exclusive  of the day of service. If you fail to file your pleading, judgment by default may
          S'
           0\\A     3
                     0
                     c
                               be taken against you for the relief demanded in the petition.
                 '•- V


                                                  Wednesday, April 1Sr 2020                             /s/K. DOBOSZ, Deputy Clerk
        BUCHANAN COUNTY
                                                           Date                                                   Clerk
                                              Further Information:
                                                      Sheriff’s or Server’s Return
         Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
        I certify that I have served the above summons by: (check one)
        □ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
        □ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
             _______________________________________________________ , a person of the defendant's/respondent’s family over the age of
           , 15 years who permanently resides with the defendant/respondent.
        ^ (for service on a.corooration) delivering a copy of the summons ^od a copy ofjbe complaint to:
                              L. Govle                               (name)                                                      (title).
        □ other:                                                                                                       rmT-Avcis
         Served                                                                                                                                  (address)
        in                                            (County/Gity of St. JOSEPH), MO, on A'FPvl \\                      (date) at l                 (time).


                                                                                                                                           G; i\s
                           Printed Name of Sheriff or Server                                                Signature of Sheriff or Serv ^erjfys ^ahlberg \
                                                 sworn before a notary public if not served by an authorized officer:
                                                                                                                                         icess server, ps363
                                       Subscrj )ed and sworn to before me on          /^lov'. /    ! (o , ? 0 L.Q           (date).
;■            (SS&ie ef Missouri 11                                           III                       -              ‘
                                                                                                                      C^v
*         My CoSa«f|^4/20^y C° • !miSSim                                            tOcaS
'^                                                                                                                       Notary Public
                 CommiHion #12383723             t                                uate
      Sheriffs Fees, if appncl
      Summons                            $.
      Non Est                            $.
      Sheriffs Deputy Salary
      Supplemental Surcharge             $.          10.00
      Mileage                            $.                                    miles @          per mile)
      Total                              $.
      A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
      classes of suits, see Supreme Court Rule 54.__________________________________________________________________________



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-203
                                                                  1 of 1          Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                               Case 5:20-cv-06072-RK Document
                                                       EXHIBIT1-1
                                                                A Filed 05/14/20       Page
                                                                          54.13, and 54.20;    8 of-8506.140, and 506.150 RSMo
                                                                                            506.120
